      Case 2:18-cr-00128-WBV-JVM Document 61 Filed 07/23/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                         CRIMINAL NO. 18-128


                                                                  SECTION: "L"


ALEX MILLER




                                        FACTUAL BASIS


       The defendant, ALEX MILLER ("MILLER"), has agreed to plead guilty as charged to

Counts 1, 5, 8, and 9 of the Superseding Bill of Information pending against him. Should this

matter have gone to trial, the government would have proven, through the introduction of

competent testimony and other admissible evidence, the following facts, beyond a reasonable

doubt, to support the allegations in the Superseding Bill of Information now pending against the

defendant:


       In 2016, confidential sources informed Special Agents of the Drug Enforcement

Administration ("DEA") of the drug trafficking activities of MILLER. Through confidential

sources, informants, and investigation, agents learned that MILLER was a heroin trafficker who

sold as much as seven (7) gram quantities of heroin on a daily basis to customers in the Bogalusa,

Louisiana area.


       After identifying MILLER as a heroin trafficker, agents made several controlled purchases

of heroin from MILLER, using a confidential source ("CS") and an undercover agent ("UC"). On

or about August 10, 2016, under the direction of agents, a CS called MILLER to arrange the

purchase of $100.00 worth of heroin. MILLER directed the CS to meet him at the comer of

Redmond and Lincoln Streets in Bogalusa. The CS and UC arrived at 935 Lincoln Street ani^
                                                                                        AUSA^
                                                                                          Defr%^
                                                                                    Def. Atty..sHS
Case 2:18-cr-00128-WBV-JVM Document 61 Filed 07/23/19 Page 2 of 6
Case 2:18-cr-00128-WBV-JVM Document 61 Filed 07/23/19 Page 3 of 6
Case 2:18-cr-00128-WBV-JVM Document 61 Filed 07/23/19 Page 4 of 6
Case 2:18-cr-00128-WBV-JVM Document 61 Filed 07/23/19 Page 5 of 6
Case 2:18-cr-00128-WBV-JVM Document 61 Filed 07/23/19 Page 6 of 6
